MATTHIAS, J.
1. The regulatory provisions of the blue sky law (Sections 6373-1 to 6373-24, General Code) apply not only to corporations but also to co-partnerships and associations, and-dealers disposing of or offering to dispose of any securities thereof in this state, except such as are specifically exempted, are required to procure a license so to do from the commissioner of securities.'
2. In the absence of a certificate of the commissioner of securities authorizing the same, no person or company, either for the* issuer or underwriter of securities, may dispose of or attempt to dispose of any such security within this state either for the purpose of organizing or promoting any company or assisting in the flotation of the securities of any company after organization thereof, except those specifically exempted by law.
3. Solicitation of subscriptions for shares' or interests in a “syndicate,” or an association, for which a so-call.ed “membership receipt” is issued to the subscriber stating that he is entitled to a “pro rata interest in all earnings and profits of the said syndicate,” is a sale of securities of such association and falls within the regulatory provisions of the statute, whether or not such transaction is preliminary to the organization and incorporation of a company and the issuance of the stock thereof.
Judgment affirmed.
Marshall, C. J., Wanamaker, Robinson, Jones, Day and Allen, JJ., concur.